Citation Nr: 1743437	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine injury with degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for neuritis of the right peroneal nerve with complex regional pain syndrome.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   rating decisions issued in August 2007 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims has transferred to the RO in Phoenix, Arizona.

The issues of entitlement to higher initial ratings for lumbar spine injury with degenerative joint disease and neuritis of the right peroneal nerve with complex regional pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a pulmonary embolism.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary embolism have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran seeks service connection for pulmonary embolism, which he contends is related to an injury that he sustained during active service.  In an August 2017 informal hearing presentation, the Veteran's representative cites to a March 2007 VA examination report, in which the examiner gave an impression of asymptomatic pulmonary embolism.  Though the representative acknowledges that such condition may be asymptomatic, the representative argues that the current nature of the condition is only of concern after the claim is granted.  As such, the Veteran maintains he is entitled to service connection for pulmonary embolism notwithstanding its current severity. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran has served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as a cardiovascular renal disease, to a degree of 10 percent or more within one year from the date of separation from service, such manifestations shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Historically, the Veteran's service treatment records indicate that he sustained an ankle facture in April 2005 after he slipped and fell down some stairs.  He underwent open reduction and internal fixation of his trimalleolar ankle fracture.  After his surgery, the Veteran complained of chest pain and difficulty breathing.  On examination, the Veteran received a diagnosis of pulmonary embolism and was advised to take Coumadin for anticoagulation.  In November 2005, after six months of Coumadin therapy, the Veteran was told to discontinue the medication but was cautioned to inform all physicians that he has a history of perioperative pulmonary embolism.  The Veteran was certified as physically fit for separation.  His August 2006 Report of Medical Assessment shows he was not using prescriptions for a pulmonary embolism.

VA afforded the Veteran a VA examination in March 2007 to evaluate the current nature and etiology of his claimed pulmonary embolism.  At such time, the examiner noted that the Veteran had sustained an ankle fracture during service and was put on Heparin and Coumadin after he reported shortness of breath and chest pain.  The examiner noted that the Veteran was taken off Coumadin and was not using the medication at the time of the examination.  The examiner's assessment was "pulmonary embolism after, risk factors included surgery;" asymptotic at the time.  

Post-service VA treatment records and records from the Social Security Administration do not reveal the presence of a current pulmonary embolism.  These records reveal notations of pulmonary embolism in the past medical history and medical surgical history.  The Veteran has informed clinicians of his history of perioperative pulmonary embolism.  In fact, a February 2010 psychiatric consultation note, indicates that the Veteran expressed concern about having any kind of invasive surgery, as he reported that he had 13 blood clots in his lungs in surgery, and that a doctor told him that he had "a 1000% chance of getting a blood clot" should he undergo additional surgeries.  Despite mentioning his concerns to various VA and private clinicians, no current diagnosis of pulmonary embolism has been rendered following numerous physical examinations, including X-rays.  A cardiovascular workup in February 2010 was negative for a pulmonary embolism.  The medical records also fail to show any currently prescribed medication for a pulmonary embolism.  The Veteran was cleared for right ankle surgery in August 2009; the subsequent post-surgical records are negative for any diagnosed pulmonary embolism.

Based on the foregoing, the Board must deny the Veteran's claim, as the preponderance of the evidence is against a finding of service connection for pulmonary embolism.  In this regard, the Board finds that the evidence of record does not establish that the Veteran has been diagnosed with pulmonary embolism at any time during the pendency of the claim. See McClain, supra.

In denying the Veteran's claim, the Board has considered his allegations regarding his claim.  Specifically, the Board acknowledges that he is competent to report the circumstances of his in-service injury, and report that his physician told him that subsequent surgery would result in blood clots; as such symptoms are within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the evidentiary record, as indicated in the March 2007 VA examination and subsequent medical records, do not reflect any current diagnosis of pulmonary embolism or any residuals of the pulmonary embolism that he sustained after his ankle surgery in 2005.  

With regard to the representative's citation to the March 2007 VA examination report, the Board acknowledges that the March 2007 VA examiner indicated that the Veteran had "pulmonary embolism after, risk factors included surgery."  Although unstated, it appears that the examiner intended to acknowledge the Veteran's history of pulmonary embolism after surgery, rather than provide a current diagnosis of pulmonary embolism.  In making this inference, the Board notes that the March 2007 VA examiner indicated that the Veteran was asymptomatic at the time of the VA examination and was not taking Coumadin at the time.  As such, the Board accords no weight to the representative's contention.

The Board also acknowledges that at least two treatment notes from April 2009 and February 2010 appear to list pulmonary embolism as an active problem.  It appears, however, that these notations were based on the Veteran's subjective reports of medical history rather than on the objective evidence of record.  Therefore, they are not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

To the extent the Veteran believes he has pulmonary embolism, the Board notes that the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of a disability manifested as a pulmonary embolism involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of clinical tests.  Here, there is no suggestion that the Veteran has any relevant medical training or education.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose the existence of pulmonary embolism; his lay assertions have no probative value.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a currently diagnosis of pulmonary embolism, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  Further, to the extent that one might argue pulmonary embolism should be considered a chronic disease; the claim is being denied on a lack of current diagnosis.  Thus, presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a pulmonary embolism.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.302; Gilbert, supra.


ORDER

Service connection for a pulmonary embolism is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record reflects that the AOJ filed a request for an examination with the Phoenix VA Medical Center (VAMC) in March 2016, and listed the Veteran's address at a street in Pine, Arizona.  Although the Phoenix VAMC made multiple attempts to contact the Veteran, the Veteran did not respond.  The AOJ received notification in late March 2016 that the examination request had been cancelled as the Veteran could not be contacted.  In May 2016, the Veteran submitted an employment questionnaire, in which he listed an address in Payson, Arizona.  The AOJ denied the Veteran's claim in a June 2016 supplemental statement of the case (SSOC), which was sent to the Veteran's address in Pine, Arizona, and was subsequently returned as undeliverable.  Thereafter, in September 2016, the AOJ successfully resent the June 2016 SSOC to the Veteran's address in Payson, Arizona.

As it appears that the Veteran failed to report for his March 2016 VA examination due to the lack of proper notice, the Board finds that a remand is warranted to afford him the opportunity to undergo a contemporaneous VA examination.  In this regard, the Veteran should be advised of such examination at his current address in Payson, Arizona, and, if he fails to report, the AOJ should obtain a copy of the notification letter.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected lumbar spine injury with degenerative joint disease and his neuritis of the right peroneal nerve with complex regional pain syndrome.  Notification of such examination should be sent to his address in Payson, Arizona, as report in his May 2016 VA 21-4140 employment questionnaire.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner for review.

a) With respect to the lumbar spine, the examiner should determine the range of motion of the lumbar spine, in degrees.  Range of motion testing must include both passive and active motion, and in weightbearing and nonweightbearing.  It should be indicated at what point during the range of motion that the Veteran experiences any limitation of motion that is specifically attributable to pain. 

(b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional impairment i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups AND with repetitive use over time, based on the Veteran's description of the severity, frequency, and duration of his flares, and functional loss manifestations. 

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so. 

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must be indicated whether any notice that was sent was returned as undeliverable.

3.  Readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


